Electronically Filed
                                                               Supreme Court
                                                               29790
                                                               25-OCT-2010
                                                               04:36 PM
                                 NO. 29790

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Petitioner/Plaintiff-Appellee,

                                     vs.

         TIMOTHY A. WALSH, Respondent/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (CR. NO. 08-1-0418(3))

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
               (By: Recktenwald, C.J. for the court1)

            Petitioner State of Hawaii’s application for writ of

certiorari, filed on September 9, 2010, is hereby accepted and

will be scheduled for oral argument.         The parties will be

notified by the appellate clerk regarding scheduling.

            DATED:   Honolulu, Hawai#i, October 25, 2010.

                                           FOR THE COURT:



                                           Chief Justice

Benjamin M. Acob,
Prosecuting Attorney,
and Peter A. Hanano,
First Deputy
Prosecuting Attorney,
on the application for
petitioner/plaintiff-
appellee.



      1
        Considered by: Recktenwald, C.J., Nakayama, J., Acoba, J., Duffy, J.,
and Circuit Judge Sakamoto, assigned by reason of vacancy.